Citation Nr: 1748698	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee chronic knee sprain residuals with osteoarthritis.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee chronic knee sprain residuals with osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1994 to April 1995, and from August 1998 to October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A claim for increased disability ratings for the bilateral knee disabilities was received in March 2012.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Ratings for Right and Left Knee Disabilities 

In a March 2015 written statement (submitted through the representative), the Veteran contended VA treatment records dated after 2012 have not been associated with the claims file.  The Veteran reported seeking ongoing treatment for the knee disabilities.  The Veteran contends that the March 2015 VA examination report is inadequate because it did not include review of these relevant VA treatment records.  The Veteran further contends that the VA examination report is inadequate because, in noting no current right knee symptomatology, the VA examiner did not record the Veteran's reports of right knee pain or address a September 2011 MRI report of the right knee (which is of record) noting a likely small tear of the meniscus with osteoarthritis of the medial compartment.  

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  Review of the evidence of record reveals that VA treatment records dated through 2015 have been associated with the claims file; however, upon remand, the AOJ should attempt to obtain any additional VA treatment records relevant to the right and left knee disabilities.  

Next, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See June 2012 and March 2015 VA examination reports.  Further, the Veteran has reported ongoing right knee symptomatology, including pain, which was not noted on the most recent VA examination report.  For these reasons, the Board finds that an additional VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for right and left knee disabilities.

2.  Schedule a VA examination(s) to assist in determining the current severity of the right and left knee disabilities.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The VA examiner should record all subjective and objective knee symptomatology.    

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right or left knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

3.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(7) (2017).

